Exhibit 10.25

 

ASSET PURCHASE AGREEMENT

 

BETWEEN

 

MDU COMMUNICATIONS (USA) INC.

 

AND

 

DIRECT SATELLITE, INC.

 

 

MAY 18, 2004

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made and entered into this
18th day of May 2004 between Direct Satellite, Inc., an Illinois corporation
(“Seller”), and MDU Communications (USA) Inc., a Washington corporation
(“Buyer”). (Each of Buyer and Seller may be referred to herein individually as a
“Party” and collectively as the “Parties.”)

 

W I T N E S S E T H

 

WHEREAS, Buyer is a provider of digital satellite television and high-speed
Internet services to the United States multi-dwelling unit marketplace; and

 

WHEREAS, Seller owns and operates certain private telecommunications video
systems and the rights to provide video and Internet services at the
multi-dwelling unit properties (the “Properties”) identified in Exhibit A
(collectively, the “Systems”); and

 

WHEREAS, Seller desires to sell and transfer to Buyer and Buyer desires to
purchase certain assets and assume certain liabilities of Seller relating to
such assets or used in connection with Seller’s operation of the Systems;

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

Definitions and Interpretation

 

1.1                                 Interpretation. When a reference is made in
this Agreement to a Section, Schedule or Exhibit, such reference shall be to a
Section, Schedule or Exhibit of this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “included,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the phrase “without limitation.” When used in
this Agreement, the word “primarily” shall be deemed to be followed by the
phrase “or exclusively.” All accounting terms not defined in this Agreement
shall have the meanings determined by United States generally accepted
accounting principles. The Parties acknowledge that both Parties have
participated in the drafting and preparation of the Transaction Documents (as
hereinafter defined) to which they are parties and agree that any rule of
construction to the effect that ambiguities are to be construed against the
drafting party shall not be applied to the construction or interpretation of
such agreements. Whenever the word “Agreement” appears it shall mean this
Agreement together with all Schedules and Exhibits hereto.

 

ARTICLE II

Purchase and Sale of Acquired Assets

 

2.1                                 Acquired Assets. Effective as of the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
of this Agreement, Seller shall sell, assign, transfer,

 

2

--------------------------------------------------------------------------------


 

convey and deliver to Buyer free and clear of all liens, and Buyer shall
purchase, assume and acquire from Seller, all of Seller’s right, title and
interest in, to and under the Acquired Assets as the same shall exist on the
Closing Date. “Acquired Assets” shall mean:

 

(a)                                  Equipment. All equipment and other personal
property owned by Seller which comprises the Systems and is located at the
Properties, including satellite dishes, antennae, microwave equipment, headend
equipment, origination equipment, transmission and electronic equipment, signal
delivery equipment, distribution and drop lines, amplifiers, power supplies,
conduit, vaults, pedestals, grounding and pole hardware, routers, customer
devices (including converters, set top boxes, subscriber units and taps, and
cable data terminals) and any other similar equipment used in the operation of
the Systems.

 

(b)                                 Inventory. All operating inventory, supplies
and other inventories of every kind and nature owned by Seller and used in the
operation of the Systems which is (i) located at the Properties, (ii) in the
possession of any of Seller’s contractors who service the Systems, or (iii)
located at 3825 North Elston Ave., Chicago, IL 60618 (“Seller’s Headquarters”).
A general list of the Inventory and the locations thereof is set forth on
Exhibit B.

 

(c)                                  Subscribers. The names of Seller’s
subscribers listed by Property and by services subscribed for are set forth on
Exhibit C.

 

(d)                                 Acquired Contracts. All of the rights and
benefits of Seller under the contracts and commitments listed on Exhibit D (the
“Acquired Contracts”) which are comprised of:

 

(i)                                     Agreements with owners of the Properties
pursuant to which Seller is granted an exclusive or non-exclusive right of entry
to such Properties to provide video, DIRECTV, Internet or other services (the
“MDU Agreements”);

 

(ii)                                  Seller’s agreements with subscribers for
video or Internet service in effect as of the Closing Date;

 

(iii)                               Seller’s unfilled service orders for
services to be provided to subscribers or prospective subscribers on or after
the Closing Date;

 

(iv)                              All of the rights and benefits of Seller under
letters of intent or similar documentation relating to the provision by Seller
of video, DIRECTV, Internet, or other services to properties not presently
served by Seller;

 

(v)                                 Certain programming and service agreements
to which Seller is a party.

 

(vi)                              All outstanding purchase orders for Inventory
or other supplies to

 

3

--------------------------------------------------------------------------------


 

be delivered on or after the Closing Date.

 

(e)                                  Acquired Records. Except for the Excluded
Records (as hereinafter defined) and the documents described in Section 2.2(d),
all records, including all files, books, records, manuals, correspondence,
property files, price lists, subscriber lists, prospective customer lists,
prospective subscriber lists, sales information regarding prospective properties
and new property owner contacts, mailing lists, purchasing materials and related
records, papers, construction and engineering maps and data, schematics and
blueprints pertaining to the Systems and other data owned by Seller as of the
Closing Date and related to the Systems.

 

(f)                                    Intangible Assets.  All of Seller’s
intangible assets, including all intellectual property and other proprietary
information, copyrights (whether registered or unregistered), trademarks, trade
names, service marks, domain names, registrations, registration applications,
trade secrets, web addresses and sites and all goodwill associated with the
Seller. To the extent required by applicable law, Seller agrees to file all
retransmission applications and include these rights herein.

 

(g)                                 Prepaid Insurance.  All prepayments in
respect of the insurance policies listed on Exhibit E.

 

(h)                                 Accounts Receivable. All accounts receivable
relating to the Systems due to Seller that relate to periods on or after the
Closing Date.

 

2.2                                 Excluded Assets. Notwithstanding anything
contained in Section 2.1 to the contrary, the following assets (the “Excluded
Assets”) shall not be included in the Acquired Assets:

 

(a)                                  Cash. Cash, cash equivalents on hand or in
bank accounts owned by Seller, certificates of deposit, bank or savings and loan
accounts, securities or investments held by Seller.

 

(b)                                 Bonds and Insurance. Bonds and insurance
policies furnished by Seller pursuant to any authorization or agreement, except
for the policies listed on Exhibit E.

 

(c)                                  Tax Refunds and Insurance Claims. Rights to
(i) tax refunds for taxable periods ending on or prior to the Closing Date; and
(ii) insurance claims or rights to payment arising thereunder.

 

(d)                                 Corporate Documents. The articles of
incorporation, bylaws, minute books, stock ledgers, corporate seal, stock
certificates, tax returns, tax records and other records relating to the
existence or governance of Seller in any jurisdiction.

 

(e)                                  Other Contracts. All agreements to which
Seller is a party other than

 

4

--------------------------------------------------------------------------------


 

Acquired Contracts.

 

(f)                                    Rights under Transaction Documents. All
rights of Seller under this Agreement and the other Transaction Documents to
which it is a party.

 

(g)                                 Rights Related to Retained Liabilities. All
rights related to the Retained Liabilities (as hereafter defined).

 

(h)                                 Excluded Records. All of Seller’s records
which are not related to the Systems, and all records which are received from or
directed to Seller’s legal counsel, or which are or are purported to be
privileged pursuant to an attorney/client privilege.

 

(i)                                     Loss Carryforwards. All losses, loss
carryforwards and rights to receive refunds, credits and loss carryforwards with
respect to all taxes.

 

(j)                                     Software. Seller’s software systems and
licenses wherever used or located.

 

(k)                                  Vehicle. Title to Seller’s truck.

 

(l)                                     Seller’s Headquarters. Title to Seller’s
Headquarters.

 

(m)                               Miscellaneous. All furniture, office equipment
and personal effects located at Seller’s Headquarters.

 

(n)                                 Telephone System.  The telephone system at
Seller’s Headquarters, provided that Buyer will have the right to use this
system (at its expense) during the term of the Lease.

 

(o)                                 Telephone Number.  Seller’s telephone number
(773-539-6000), provided that Buyer will have the right to use this number
without charge on a shared basis with Cablecom/Spacelink Inc. and/or Cablecom
Corporation (“Cablecom”) during the twelve (12) months following the Closing.

 

(p)                                 Receivables.  All accounts and notes
receivable due to Seller that relate to periods prior to the Closing Date.

 

2.3                                 Third Party Consents or Assignments. Nothing
in this Agreement shall be construed as an attempt by Seller to assign any
Acquired Contract to the extent that by the terms thereof such Acquired Contract
is not assignable without the consent, authorization or approval of the other
party or parties thereto or of any governmental authority. Prior to the Closing
Date, Seller shall use commercially reasonable efforts (and, to the extent
required, Buyer shall cooperate with Seller) to obtain from third parties and
governmental authorities all requisite consents and acknowledgements to the
assignment by Seller of the MDU Agreements and the other Acquired Contracts in
forms reasonably acceptable to Buyer.

 

5

--------------------------------------------------------------------------------


 

2.4                                 Exclusion of Acquired Contracts and Purchase
Price Adjustment. If within ninety (90) days after the Closing Date Seller fails
to obtain the requisite consent of any third party to the assignment or transfer
of MDU Agreement, then such MDU Agreement, the assets comprising the related
System and all related assets, rights and obligations shall be deemed Excluded
Assets for all purposes, and the purchase price shall be adjusted as provided in
the Escrow Agreement (as defined herein).

 

2.5                                 Audit. Seller agrees to undertake an audit
of Seller’s financial statements for its past two fiscal years, by an
independent accountant or auditing firm, and to have that audit completed within
forty-five (45) days after the Closing Date. Buyer and Seller shall split the
cost of the audit, provided that in no event shall Seller be required to pay
more than $10,000 of such costs.

 

ARTICLE III

Assumption of Liabilities

 

3.1                                 Assumption of Liabilities. Upon the terms
and subject to the conditions of this Agreement, effective as of the Closing
Date, Buyer shall assume, pay, perform and discharge when due all of the
following liabilities, responsibilities and obligations of Seller relating to
the Acquired Assets arising on or subsequent to the Closing Date (the “Assumed
Liabilities”):

 

(a)                                  Acquired Contracts. All of Seller’s
liabilities and obligations under the Acquired Contracts which arise on or after
the Closing Date.

 

(b)                                 Operating Liabilities. All liabilities,
obligations, costs and expenses arising from or related to the operation of the
Systems or the ownership, operation, use or maintenance of the Acquired Assets
on or after the Closing Date and programming costs incurred prior to the Closing
Date that relate to periods on or after the Closing Date.

 

3.2                                 Excluded Liabilities. Other than the Assumed
Liabilities, Buyer shall not assume, pay, discharge, perform or in any way be
responsible or liable for any liabilities or obligations of Seller (the
“Excluded Liabilities”). Notwithstanding anything to the contrary contained in
this Agreement, Buyer does not assume any liability of Seller related to the
ownership, operation, use or maintenance of the Acquired Assets or the operation
of the Systems prior to the Closing Date or otherwise except those specifically
referenced in this Agreement.

 

ARTICLE IV

Purchase Price

 

4.1                                 Consideration. The purchase price to be paid
by Buyer to Seller for the Acquired Assets shall be Two Million Four Hundred
Thousand Dollars ($2,400,000), subject to adjustment as set forth in Section 4.3
(the “Purchase Price”).  The Purchase Price represents a payment of $431.50 for
each unit comprising the Properties.

 

4.2                                 Payment of Purchase Price. Buyer shall pay
the Purchase Price as follows:

 

6

--------------------------------------------------------------------------------


 

(a)                                  Two Million One Hundred Sixty Thousand
Dollars ($2,160,000) less an amount (the “Holdback Amount”) calculated in
accordance with the Escrow Agreement in respect of all third party consents
required for the assignment of MDU Agreements that are not obtained on or prior
to the Closing Date will be paid to Seller at the Closing by wire transfer of
immediately available funds to an account designated by Seller; provided,
however, that in no event shall the Holdback Amount exceed One Million Seven
Hundred Sixty Thousand Dollars ($1,760,000).

 

(b)                                 The sum of Two Hundred Forty Thousand
Dollars ($240,000) plus the Holdback Amount (collectively, the “Escrow Amount”)
will be paid to First Midwest Bank (the “Escrow Agent”) by wire transfer of
immediately available funds to an account designated by Escrow Agent, which
funds shall be held by the Escrow Agent and disbursed by the Escrow Agent
pursuant to the terms of an Escrow Agreement in the form of Exhibit F among
Seller, Buyer and the Escrow Agent.

 

4.3                                 Purchase Price Adjustment.

 

(a)                                  Within sixty (60) days after the Closing
Date, Buyer shall prepare and deliver to Seller a statement (the “Adjustment
Statement”) setting forth Buyer’s good faith determination as of the Closing
Date of (i) the actual number of private cable subscribers, (ii) the actual
number of Internet subscribers and (iii) the actual number of DIRECTV
subscribers, compared to the number of subscribers set forth in Exhibit C. To
the extent the number of subscribers as of the Closing Date reflected on the
Adjustment Statement is less than the number of subscribers set forth on Exhibit
C, the Purchase Price shall be reduced in accordance with the Escrow Agreement.
The Adjustment Statement shall become final and binding upon both Parties on the
tenth (10th) day following delivery thereof (without counting such day of
delivery) to Seller unless Seller gives written notice of disagreement with the
Adjustment Statement (a “Notice of Disagreement”) to Buyer prior to such date.
Any Notice of Disagreement shall specify in reasonable detail the nature of any
disagreement so asserted and relate solely to the review of the Adjustment
Statement and the calculation of the Purchase Price adjustment. Each of Seller
and Buyer promptly shall provide the other Party with access during normal
business hours to any books, records, working papers or other information in its
possession after the Closing Date reasonably necessary or useful in the
preparation of the Adjustment Statement and Notice of Disagreement.

 

(b)                                 If the Parties cannot negotiate a mutually
acceptable resolution of the proposed Purchase Price adjustment, Seller and
Buyer shall submit to an independent public accounting firm (the “Independent
Accountants”) for review and resolution all matters arising under this
Section 4.3 that remain in dispute. The Independent Accountants shall be a
nationally recognized certified public accounting firm agreed upon by Seller and
Buyer, which firm shall not have performed services for either Party or their
respective affiliates during the preceding three (3) years. The Independent
Accountants shall render a decision resolving the matters submitted to the
Independent Accountants

 

7

--------------------------------------------------------------------------------


 

within thirty (30) days following submission thereto (or as soon thereafter as
reasonably practicable). The fees and expenses of the Independent Accountants
shall be shared equally by Buyer and Seller.

 

(c)                                  If a Purchase Price reduction is required
pursuant to Section 4.3(a), the amount of such reduction shall be paid by the
Escrow Agent to Buyer from the Escrow Amount within two (2) business days.  If
the Purchase Price reduction exceeds $240,000, Seller shall pay to Buyer the
balance of the Purchase Price reduction on or prior to the expiration of such
two (2) business day period.  If the Purchase Price reduction is less than
$240,000, the Escrow Agent shall pay to Seller such difference (together with
all interest thereon).  If no Purchase Price reduction is required to be made
pursuant to Section 4.3(b), the Escrow Agent shall release the $240,000
(together with all interest thereon) to Seller within two (2) business days.

 

(d)                                 Promptly following the receipt thereof,
Seller shall deliver to Buyer each third party consent required for the
assignment of an MDU Agreement.  Within two (2) business days following delivery
of joint written notice to the Escrow Agent of receipt of each such consent, the
Escrow Agent shall release to Seller the portion of the Holdback Amount relating
to the applicable MDU Agreement (together with all interest thereon) specified
by Buyer and Seller in such joint written notice. If within ninety (90) days
after the Closing Date Seller has not delivered all such consents to Buyer,
within two (2) business days following delivery of joint written notice thereof
to the Escrow Agent, the Escrow Agent shall release to Buyer in accordance with
the Escrow Agreement that portion of the Holdback Amount relating to the
applicable MDU Agreements (together with all interest thereon).

 

4.4                                 Allocation of Consideration. No later than
ninety (90) days subsequent to the Closing Date, Buyer and Seller shall use
their good faith efforts to agree to the allocation of the Consideration, the
Assumed Liabilities and other relevant items to individual assets or classes of
assets within the meaning of Section 1060 of the Internal Revenue Code (the
“Allocation”). If Buyer and Seller cannot agree to an Allocation, Buyer and
Seller covenant and agree to file all tax returns consistent with each of Buyer
and Seller’s good faith allocations, unless otherwise required because of a
change in applicable law.

 

ARTICLE V

Representations and Warranties of Seller

 

Seller represents and warrants to Buyer as follows:

 

5.1                                 Organization, Standing and Power.  Seller is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Illinois, having the requisite power and authority to own,
lease, operate and transfer its properties, including the Acquired Assets, and
to conduct its business as currently conducted. Seller is qualified to do
business and is in good standing in each state in which the nature of the
business conducted by it in such state requires such qualification or
registration, except where the failure to be so qualified would not

 

8

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect (as hereinafter
defined).

 

5.2                                 Authority. Seller has all corporate power
and authority necessary to execute this Agreement, the Escrow Agreement, the
Bill of Sale, Assignment and Assumption Agreement and the Lease (such
agreements, together with the Employment Agreement, the Stock Option Agreement,
the Consulting Agreement and the Subscription Agreement, being collectively
referred to herein as the “Transaction Documents”) and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Transaction Documents to which Seller is a party and the consummation by Seller
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action. This Agreement constitutes, and the other
Transaction Documents to which Seller is a party (when executed and delivered by
Seller) will constitute, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws of general application affecting creditors’ rights
and the application of general principles of equity.

 

5.3                                 No Breach or Conflict. Neither the
execution, delivery and performance of the Transaction Documents to which Seller
is a party nor the consummation of the transactions contemplated hereby and
thereby will (i) cause Seller to breach any material contract, law or court
order that is applicable to the Systems, (ii) conflict with or result in a
violation of Seller’s Articles of Incorporation or Bylaws, (iii) subject to
obtaining the consents referred to in Section 5.4, conflict with or result in a
breach of any Acquired Contract, or (iv) result in the creation of any material
lien, or give to others (other than Buyer) any interest or rights, in or with
respect to any of the Acquired Assets.

 

5.4                                 Consents. Schedule 5.4 contains a list of
(i) each person or entity whose consent is required to permit Seller to assign
to Buyer an MDU Agreement or other Acquired Contract, and (ii) each person or
entity whose acknowledgement will be requested to permit Seller to assign to
Buyer an MDU Agreement or other Acquired Contract.

 

5.5                                 Receivables/Customer Deposits. All of
Seller’s outstanding accounts receivable were created in the ordinary course of
business consistent with past practice. A list of such accounts receivable which
identifies the account debtor and the amount of each such receivable is set
forth in Schedule 5.5(a). A list of customer deposits held by Seller which
identifies each customer and the amount of such deposit is set forth in
Schedule 5.5(b).

 

5.6                                 Title, Encumbrances and Quality. Except as
set forth on Schedule 5.6, Seller has good and marketable title to all of the
Acquired Assets and owns all of the Acquired Assets free and clear of all liens
and encumbrances. All tangible Acquired Assets are in good operating condition
and repair, normal wear and tear excepted.

 

5.7                                 Claims, Litigation and Disputes. There is no
claim, litigation, action or legal proceeding pending before any governmental
entity or, to Seller’s knowledge, threatened, affecting (i) Seller’s ability to
perform its obligations under the Transaction Documents to which it is a party,
(ii) the rights granted to Seller under the Acquired Contracts, (iii) the
financial

 

9

--------------------------------------------------------------------------------


 

condition or business operations of the Systems or (iv) the ownership, use,
maintenance or operation of the Acquired Assets and the Systems by Buyer, that
in any such case if determined adversely to Seller, would reasonably be expected
to have a Material Adverse Effect on Seller’s ability to consummate the
transactions contemplated hereby. “Material Adverse Effect” means a material
adverse effect on the financial condition or business operations of the Systems
or the Acquired Assets, taken as a whole.

 

5.8                                 MDU Agreements. A list of all MDU Agreements
currently in effect is set forth in Exhibit A. Except as set forth in
Schedule 5.8, or except as would not have a Material Adverse Effect, (i) each
MDU Agreement is valid and binding upon Seller and in full force and effect, and
(ii) neither Seller nor, to the knowledge of Seller, any other party to an MDU
Agreement is in material breach thereof or default thereunder and there does not
exist, to Seller’s knowledge, any event, occurrence, condition, or act that,
with the giving of notice, the lapse of time, or the happening of any further
event or condition, would become a material breach or default under an MDU
Agreement. Except as set forth in Schedule 5.8, as of the date hereof, Seller
has not received any verbal or written notice a material breach of or default
under an Acquired Contract by Seller or of the intention of any party to
terminate any Acquired Contract.

 

5.9                                 Compliance With Laws. The Systems are in
compliance with all material laws applicable to the Systems, except where the
failure to be in compliance would not have a Material Adverse Effect. Seller has
not received any written notice within the past twelve (12) months relating to
violations or alleged violations or defaults under any applicable rule,
regulation, code, law or court order. No Federal Communications Commission
licenses are required for the operation of the Systems.

 

5.10                           Taxes, Fees and Utilities.

 

(a)                                  All tax returns required to be filed by
Seller prior to the Closing Date have or will be timely filed, all such tax
returns were or will be true, correct and complete in all material respects when
filed, and all taxes shown as due and payable on such tax returns have been or
will be paid by Seller when required by applicable law, and there are no tax
liens upon any of the Systems.

 

(b)                                 With respect to the operation of the
Systems, Seller has paid in full all applicable license fees and utility bills.

 

5.11                           No Material Adverse Change. There has been no
material adverse change in the financial condition or results of operations of
Seller since November 20, 2003.

 

5.12                           Free Services. Schedule 5.12 is a materially
accurate list of persons or entities to whom Seller has agreed to provide free
video or Internet services, complimentary accounts or demonstration accounts.

 

5.13                           Brokerage Fees. Except for Faurot & Associates,
Inc., whose fee will be paid by Seller pursuant to a separate agreement, no
person or other entity acting on behalf of Seller is

 

10

--------------------------------------------------------------------------------


 

entitled to any brokerage or finder’s fee or commission in connection with the
transactions contemplated by this Agreement.

 

5.14                           Conduct of Business. Since April 14, 2004, the
date on which Seller executed a letter agreement with respect to the
transactions contemplated hereby, Seller has operated the Systems substantially
in the manner as theretofore conducted. Since such date, Seller has used
commercially reasonable efforts to preserve existing business relationships with
its subscribers, property owners, suppliers, employees and others having
business relationships with Seller in connection with the Systems, has preserved
and maintained the Acquired Assets on a basis consistent, in all material
respects, with past practice and kept the tangible Acquired Assets, in all
material respects, in good working condition, ordinary wear and tear excepted.

 

ARTICLE VI

Representations and Warranties of Buyer

 

Buyer represents and warrants to Seller as follows:

 

6.1                                 Organization, Standing and Power. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Washington, has the requisite power and authority to conduct its
business as currently conducted and as contemplated by this Agreement, and to
own, lease, operate and hold the Acquired Assets. Buyer is duly qualified or
registered and in good standing in every jurisdiction where the character of the
properties owned or leased by, or the nature of the business conducted by, Buyer
makes qualification to do business as a foreign entity necessary, except such
jurisdictions where a failure to so qualify could not reasonably be expected to
have a Material Adverse Effect upon Buyer, its properties or business.

 

6.2                                 Authority. Each of Buyer and MDU
Communications International, Inc. (“Parent”) has all corporate power and
authority to execute the Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by each of Buyer and Parent of the Transaction Documents to which it is
a party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action. This Agreement
constitutes, and, upon execution, the other Transaction Documents to which Buyer
or Parent is a party will constitute, valid and binding obligations of Buyer or
Parent, as the case may be, enforceable against Buyer or Parent, as the case may
be, in accordance with their respective terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium, or similar
laws of general application affecting creditors’ rights and the application of
general principles of equity.

 

6.3                                 No Breach or Conflict. The execution,
delivery and performance by each of Buyer and Parent of the Transaction
Documents to which it is and the consummation of the transactions contemplated
hereby and thereby will not (i) cause Buyer or Parent to violate any law or
court order, (ii) conflict with or result in a violation of the Certificate or
Articles of Incorporation or Bylaws of Buyer or Parent, or (iii) conflict with
or result in a material breach of any of the terms, conditions or provisions of
any contract to which Buyer or Parent is a party or by which it may be

 

11

--------------------------------------------------------------------------------


 

bound, or constitute a default thereunder, which breach, conflict, default or
creation would materially affect Buyer’s or Parent’s ability to perform its
obligations under the Transaction Documents to which it is a party.

 

6.4                                 Claims, Litigation and Disputes. There is no
claim or litigation or investigative proceeding pending or, to the knowledge of
Buyer, threatened against Buyer or Parent which would materially affect Buyer’s
or Parent’s ability to perform its obligations under the Transaction Documents
to which it is a party.

 

6.5                                 Brokerage Fees. Except for Morgan, Joseph &
Co. Inc, whose fee will be paid by Buyer pursuant to a separate agreement, no
person or other entity acting on behalf of Buyer is entitled to any brokerage or
finder’s fee or commission in connection with the transactions contemplated by
this Agreement.

 

6.6                                 Financial Capability. Buyer has or has
available to it sufficient funds to pay the Purchase Price and otherwise
consummate the transactions contemplated hereby.

 

ARTICLE VII

Conditions to Seller’s Obligations

 

The obligation of Seller to consummate transactions contemplated hereby shall be
subject to the fulfillment, prior to or at Closing, of each of the following
conditions unless waived by Seller in writing:

 

7.1                                 Buyer’s Representations and Warranties. Each
representation and warranty made by Buyer shall be true and correct in all
material respects (except for those representations that contain a materiality
qualification, which representations shall be true and correct) on and as of the
Closing Date with the same effect as though each such representation or warranty
had been made or given on and as of the Closing Date, other than representations
and warranties made as of a specific date, which shall be true and correct as of
such specific date.

 

7.2                                 Buyer’s Performance.  Buyer shall have
performed and complied in all material respects with all of its covenants,
agreements and obligations hereunder through the Closing Date.

 

7.3                                 Buyer’s Deliveries. Buyer shall have paid
the Purchase Price and delivered to Seller the agreements and other documents
listed in Article XI hereof.

 

ARTICLE VIII

Conditions to Buyer’s Obligations

 

The obligation of Buyer to consummate the transactions contemplated hereby shall
be subject to the fulfillment, prior to or at Closing, of each of the following
conditions unless waived by Buyer in writing:

 

12

--------------------------------------------------------------------------------


 

8.1                                 Seller’s Representations and Warranties.
Each representation and warranty made by Seller shall be true and correct in all
material respects (except for those representations that contain a materiality
qualification, which representations shall be true and correct) on and as of the
Closing Date with the same effect as though each such representation and
warranty had been made or given on and as of the Closing Date, other than
representations and warranties made as of a specific date, which shall be true
and correct as of such specific date.

 

8.2                                 Seller’s Performance. Seller shall have
performed and complied in all material respects with all of its covenants,
agreements and obligations hereunder through the Closing Date.

 

8.3                                 Seller’s Deliveries. Seller shall have
delivered to Buyer the agreements and other documents listed in Article X
hereof.

 

8.4                                 Consents.  Seller shall have delivered to
Buyer all consents and acknowledgements set forth on Schedule 5.4, in a form
acceptable to Buyer, required or requested for the assignment to Buyer of the
MDU Agreements and the other Acquired Contracts.

 

ARTICLE IX

Closing

 

9.1                                 Closing. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at Buyer’s
offices at 60-D Commerce Way, Totowa, New Jersey or at such other location as
may be mutually agreed upon by the parties at 10:00 a.m., local time, on May 20,
2004 or on such other date or such other time as agreed to by the Parties.

 

9.2                                 Further Assurances. Subject to the terms and
conditions of this Agreement, the Parties will use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by the Transaction
Documents and the other documents and instruments to be delivered pursuant
hereto.

 

9.3                                 Bulk Sales Laws. Buyer and Seller waive
compliance with applicable laws under any version of Article 6 of the Uniform
Commercial Code adopted by any state or any similar law relating to the sale of
inventory, equipment or other assets in bulk in connection with the sale of the
Systems and the other Acquired Assets.

 

9.4                                 Transition.  Buyer and Seller shall
reasonably cooperate subsequent to the Closing Date to effectuate a smooth
transition of the Acquired Assets and cutover of services to Buyer’s systems.

 

 

13

--------------------------------------------------------------------------------


 

ARTICLE X

Seller’s Deliveries at Closing

 

10.1         At the Closing, Seller shall deliver to Buyer the following:

 

(a) Bring-Down Certificate. A bring-down certificate executed by an executive
officer of Seller certifying that the conditions specified in Sections 8.1 and
8.2 have been satisfied.

 

(b) Secretary’s Certificate. A certificate executed on behalf of Seller by
Seller’s Secretary certifying as to the incumbency, and authenticating the
signatures of, officers executing this Agreement and certificates delivered
hereunder on behalf of Seller, and certifying as to the adoption and continuing
effect of appropriate resolutions authorizing Seller’s execution, delivery and
performance of this Agreement and the other agreements contemplated hereby.

 

(c) Bill of Sale, Assignment and Assumption Agreement. A Bill of Sale,
Assignment and Assumption Agreement in the form attached hereto as Exhibit G
duly executed by Seller.

 

(d) Employment Agreement. An Employment Agreement between Buyer and Tom Looney
in the form attached hereto as Exhibit I duly executed by Tom Looney.

 

(e) Stock Option Agreement. A Stock Option Agreement between Parent and Tom
Looney in the form attached hereto as Exhibit J duly executed by Tom Looney.

 

(f) Escrow Agreement. An Escrow Agreement among Buyer, Seller and the Escrow
Agent in the form attached hereto as Exhibit F duly executed by Seller.

 

(g) Subscription Agreement. A Subscription Agreement between Parent and
Cablecom, in the form attached hereto as Exhibit K duly executed by Cablecom.

 

(h) Lease.  A Lease between Buyer and the owner of the property relating to the
use of Seller’s Headquarters in the form attached hereto as Exhibit L duly
executed by the property owner.

 

(i) Consulting Agreement.  A Consulting Agreement between Buyer and Cablecom in
the form attached hereto as Exhibit M duly executed by Cablecom.

 

(j) Acquired Contracts, Acquired Records and Intangible Acquired Assets.  If not
previously delivered to Buyer, or unless other arrangements for delivery have
been made, all original Acquired Contracts, Acquired Records and documents
embodying the intangible Acquired Assets.

 

(k)  Release of Liens. Release of all Liens relating to the Acquired Assets.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XI

Buyer’s Deliveries at Closing

 

11.1 At Closing, Buyer shall deliver to Seller the following (or to the Escrow
Agent in the case of (b) below):

 

(a) Purchase Price. Payment of the Purchase Price in accordance with
Section 4.2(a).

 

(b) Escrow Amount. Payment of the Escrow Amount to the Escrow Agent in
accordance with Section 4.2(b).

 

(c) Bring-Down Certificate. A bring-down certificate executed by an executive
officer of Buyer certifying that the conditions specified in Sections 7.1 and
7.2 have been satisfied.

 

(d) Secretary’s Certificate. A certificate executed on behalf of Buyer by
Buyer’s Secretary certifying as to the incumbency, and authenticating the
signatures of, officers executing this Agreement and certificates delivered
hereunder on behalf of Buyer, and certifying as to the adoption and continuing
effect of appropriate resolutions authorizing Buyer’s execution, delivery and
performance of this Agreement.

 

(e) Bill of Sale; Assignment and Assumption Agreement. A Bill of Sale,
Assignment and Assumption Agreement in the form attached hereto as Exhibit G
duly executed by Buyer.

 

(f) Employment Agreement. An Employment Agreement between Buyer and Tom Looney
in the form attached hereto as Exhibit I duly executed by Buyer.

 

(g) Stock Option Agreement. A Stock Option Agreement between Parent and Tom
Looney in the form attached hereto as Exhibit J duly executed by Parent.

 

(h) Escrow Agreement. An Escrow Agreement among Buyer, Seller and the Escrow
Agent in the form attached hereto as Exhibit F duly executed by Buyer.

 

(i) Subscription Agreement. A Subscription Agreement between Parent and Cablecom
in the form attached hereto as Exhibit K duly executed by Parent.

 

(j) Lease.  A Lease between Buyer and the owner of the property relating to the
use of Seller’s Headquarters in the form attached hereto as Exhibit L duly
executed by Buyer.

 

(k) Consulting Agreement.  A Consulting Agreement between Buyer and Cablecom in
the form attached hereto as Exhibit M duly executed by Buyer.

 

(l) Stock Certificates. Stock Certificates evidencing the shares of common stock
of Parent issuable pursuant to the Subscription Agreement.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XII

Tax Matters

 

12.1                           Filing of Tax Returns. In connection with the
preparation and filing of tax returns as of and after the Closing Date, Buyer
and Seller shall cooperate and exchange information reasonably required to
accomplish the matters contemplated by this Article.

 

12.2                           Access to Books and Records. After the Closing
Date, upon reasonable notice, each Party will give to the representatives,
employees, counsel and accountants of the other Party, access, during normal
business hours, to records relating to periods prior to or including the Closing
Date, and will permit such persons to examine and copy such records, in each
case to the extent reasonably requested by the other Party in connection with
tax and financial reporting matters (including any tax returns and related
information), audits, legal proceedings and governmental investigations
(including such financial information and any receipts evidencing payment of
taxes as may be requested by Seller to substantiate any claim for tax credits or
refunds); provided, however, that nothing herein will obligate either Party to
take actions that would unreasonably disrupt the normal conduct of its business
or violate the terms of any contract to which it is a party or to which any of
its assets is subject. Seller and Buyer will cooperate with each other in the
conduct of any tax audit or similar proceedings involving or otherwise relating
to the operation of the Systems or the ownership of the Acquired Assets prior to
the Closing Date (or the income therefrom or assets thereof) with respect to any
tax.

 

12.3                           Allocation of Liabilities for Taxes.  Seller
shall be liable for taxes arising from or pertaining to the operation of the
Systems or ownership of the Acquired Assets for all taxable periods (or portions
thereof) ending prior to the Closing Date, and Buyer shall be liable for taxes
arising from or pertaining to the operation of the Systems or ownership of the
Acquired Assets for all taxable periods (or portions thereof) ending on or after
the Closing Date.

 

ARTICLE XIII

Indemnification

 

13.1                           Definitions; Survival of Representations and
Warranties.  For purposes of this Agreement, (i) “Indemnification Payment” means
the amount of Indemnifiable Losses required to be paid pursuant to this
Agreement, (ii) “Indemnitee” means any person or entity entitled to
indemnification under this Agreement, (iii) “Indemnifying Party” means the Party
required to provide indemnification under this Agreement, and (iv)
“Indemnifiable Losses” means any losses, liabilities, damages, costs and
expenses (including reasonable attorneys’ fees and expenses) actually incurred
by an Indemnitee.

 

(a)                                  Each of the representations and warranties
contained in Article V and Article VI will terminate, without further action, on
the date which is two (2) years following the Closing Date. All covenants of the
Parties, including those relating to the payment of the Assumed Liabilities by
Buyer, the payment of the Excluded Liabilities by

 

16

--------------------------------------------------------------------------------


 

Seller and the indemnification obligations contained in this Article XIII will
survive the Closing Date and remain in full force and effect indefinitely or
until the expiration of the applicable statute of limitation.

 

(b)                                 Unless a claim for indemnification with
respect to any alleged breach of any representation or warranty is asserted by
notice given as herein provided that specifically identifies a particular breach
and the underlying facts relating thereto, which notice is given within the
applicable period of survival for such representation or warranty, such claim
may not be pursued and is irrevocably waived after such time. Without limiting
the generality or effect of the foregoing, no claim for indemnification with
respect to any representation or warranty will be deemed to have been properly
made except (i) to the extent it is based upon a Third Party Claim (as
hereinafter defined), such claims is made prior to the expiration of the
survival period for such representation or warranty, or (ii) to the extent based
on Indemnifiable Losses actually incurred by an Indemnitee, such claim is made
prior to the expiration of the survival period for such representation or
warranty.

 

13.2                           Indemnification. Seller and Buyer shall cooperate
with each other with respect to resolving any claim or liability with respect to
which one Party is obligated to indemnify the other Party hereunder, including
by making commercially reasonable efforts to mitigate or resolve any such claim
or liability.

 

(a)                                  Following the Closing and subject to the
other sections of this Article XIII, Seller will indemnify, defend and hold
harmless Buyer and its respective directors, officers, and agents from and
against all Indemnifiable Losses relating to, resulting from or arising out of
(i) any inaccuracy in any of the representations and warranties made by Seller
herein, (ii) any breach by Seller of any covenant or agreement of Seller
contained in this Agreement, which covenant or agreement requires performance by
Seller at or after the Closing, and (iii) any of the Excluded Liabilities.

 

(b)                                 Following the Closing and subject to the
other sections of this Article XIII, Buyer will indemnify, defend and hold
harmless Seller and its respective directors, officers, and agents from and
against all Indemnifiable Losses relating to, resulting from or arising out of
(i) any inaccuracy in any of the representations or warranties made by Buyer,
(ii) a breach by Buyer of any covenant or agreement of Buyer contained in this
Agreement, which covenant or agreement requires performance by Buyer at or after
the Closing, (iii) any of the Assumed Liabilities, (iv) the ownership,
maintenance or use of the Acquired Assets on or after the Closing and (v) the
operation of the Systems on or after the Closing Date.

 

13.3                           Limitations on Indemnification. The
indemnification provided for in Section 13.2 is subject to the following
limitations:

 

(a)                                  The aggregate amount of all Indemnification
Payments made by Seller pursuant to clause (i) of Section 13.2 shall not exceed
$1,200,000.00.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Neither Party shall not be liable to
indemnify any Indemnitee pursuant to Section 13.2 unless and until the
Indemnitees have collectively suffered aggregate Indemnifable Losses under such
clauses of more than $37,500 (the “Basket”) (at which point, subject to the
other limitations herein, such Party shall be liable for all Indemnifiable
Losses in excess of the Basket).

 

(c)                                  Any payment made by Seller to an Indemnitee
pursuant to clause (i) of Section 13.2 shall be net of any tax savings insurance
proceeds and proceeds from third parties recovered by and paid to such
Indemnitee.

 

13.4                           Defense of Claims.  If any Indemnitee receives
notice of the assertion of any claim or of the commencement of any action or
proceeding by any entity that is not a party to this Agreement (a “Third Party
Claim”) against such Indemnitee, with respect to which an Indemnifying Party is
obligated to provide indemnification under this Agreement, the Indemnitee will
give such Indemnifying Party reasonably prompt written notice thereof, but in
any event not later than ten (10) calendar days after receipt of notice of such
Third Party Claim; provided, however, that the failure of the Indemnitee to
notify the Indemnifying Party shall only relieve the Indemnifying Party from its
obligation to indemnify the Indemnitee pursuant to this Article to the extent
that the Indemnifying Party is materially prejudiced by such failure (whether as
a result of the forfeiture of substantive rights or defenses or otherwise). Upon
receipt of notification of a Third Party Claim, the Indemnifying Party shall be
entitled, upon written notice to the Indemnitee, to assume the investigation and
defense thereof. Whether or not the Indemnifying Party elects to assume the
investigation and defense of any Third Party Claim, the Indemnitee shall have
the right to employ separate counsel and to participate in the investigation and
defense thereof; provided, however, that the Indemnitee shall pay the fees and
disbursements of such separate counsel unless (i) the employment of such
separate counsel has been specifically authorized in writing by the Indemnifying
Party, (ii) the Indemnifying Party has failed to assume the defense of such
Third Party Claim within a reasonable time after receipt of notice thereof, or
(iii) the named parties to the proceeding in which such claim, demand, action or
cause of action has been asserted include both the Indemnifying Party and such
Indemnitee and, in the reasonable judgment of counsel to such Indemnitee, there
exists one or more defenses that may be available to the Indemnitee that are in
conflict with those available to the Indemnifying Party. Notwithstanding the
foregoing, the Indemnifying Party shall not be liable for the fees and
disbursements of more than one counsel for all Indemnitees in connection with
any one proceeding or any similar or related proceedings arising from the same
general allegations or circumstances. Without the prior written consent of the
Indemnitee, the Indemnifying Party will not enter into any settlement of any
Third Party Claim that would lead to liability or create any financial or other
obligation on the part of the Indemnitee unless such settlement includes as an
unconditional term thereof the release of the Indemnitee from all liability in
respect of such Third Party Claim. If a settlement offer solely for money
damages is made by the applicable third party claimant, and the Indemnifying
Party notifies the Indemnitee in writing of the Indemnifying Party’s willingness
to accept the settlement offer and pay the amount called for by such offer
without reservation of any rights or defenses against the Indemnitee, the
Indemnitee may continue to contest such claim, free of any participation by the
Indemnifying Party, and the

 

18

--------------------------------------------------------------------------------


 

amount of any ultimate liability with respect to such Third Party Claim that the
Indemnifying Party has an obligation to pay hereunder shall be limited to the
lesser of (A) the sum of the settlement offer that the Indemnitee declined to
accept plus any Indemnifiable Losses in excess of those relating to the Third
Party Claim through the date of its rejection of the settlement offer or (B) the
aggregate Indemnifiable Losses of the Indemnitee with respect to such claim.

 

13.5                           Exclusive Remedy.  From and after the Closing,
neither Party shall be liable or responsible in any manner whatsoever to the
other Party, whether for indemnification or otherwise, except for
indemnification as expressly provided in this Article XIII, which provides the
exclusive remedy and cause of action of the parties hereto with respect to any
matter arising out of, or in connection with, this Agreement or the transactions
contemplated hereby; provided, however, that this Section 13.5 shall not limit
or otherwise restrict (i) any remedies for actual fraud by either Party, (ii)
any remedies for the breach of Section 14.1, or (iii) the right of a Party to
seek specific performance of the other Party’s obligations herein.

 

ARTICLE XIV

Other Agreements

 

14.1                           Covenant Not to Compete.  For a period of five
(5) years following the Closing Date, Seller, its officers, directors,
shareholder and affiliates, agree not to compete with Buyer, its subsidiaries
and affiliates in providing entertainment, information or communications
services to the multi-family marketplace (including apartments, condominiums,
cooperatives, college/university residences, senior centers and gated
communities) in the Chicago metropolitan area at any time during such period.

 

14.2                           Seller’s Employees.  Seller shall make available
to Buyer the services of its current employees for so long as Buyer reasonably
requests, and Buyer shall reimburse Seller promptly upon request (which shall be
delivered to Buyer not more than twice each month) the actual costs incurred by
Seller for compensation paid and benefits provided to such employees.

 

ARTICLE XV

Miscellaneous

 

15.1                           Expenses. Except as otherwise expressly provided
for in this Section 15.1 or elsewhere in this Agreement, each Party hereto shall
pay its own expenses and costs relating to the negotiation, execution and
performance of this Agreement. Seller and Buyer shall bear equally the fees and
expenses of the Escrow Agent.

 

15.2                           Governing Law. This Agreement shall be governed
by the laws of the State of Illinois regardless of the laws that might otherwise
govern under applicable conflicts of law principles. Buyer and Seller
irrevocably submit to the exclusive jurisdiction of any Illinois state court
located in Cook County, Illinois and the United States District Court for the
Northern District of Illinois.

 

15.3                           Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when personally delivered or

 

19

--------------------------------------------------------------------------------


 

transmitted by facsimile, or five (5) days after mailed, certified or registered
mail, with postage prepaid addressed as follows (or to such other person or
address as the Party to receive such notice may have designated from time to
time by notice in writing pursuant hereto):

 

If to Seller:

 

Direct Satellite, Inc.

 

 

Attn: Tom Looney

 

 

3825 North Elston Avenue

 

 

Chicago, Illinois 60618

 

 

Telephone: (773) 539-6000

 

 

Fax: (773) 583-0281

 

 

 

With a copy to:

 

Schwartz, Cooper, Greenberger & Krauss Chartered

 

 

180 N. LaSalle Street, Suite 2700

 

 

Chicago, Illinois 60601

 

 

Attn: William M. Holzman

 

 

Telephone: (312) 516-4475

 

 

Fax: (312) 264-2498

 

 

 

If to Buyer:

 

MDU Communications (USA) Inc.

 

 

60-D Commerce Way

 

 

Totowa, New Jersey 07512

 

 

Attn: Brad Holmstrom

 

 

Tel: (973) 237-9499

 

 

Fax: (973) 237-9243

 

15.4                           Counterparts; Third Party Beneficiaries. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. No provisions of this Agreement, other than as expressly provided in
the indemnification provision of Article XIII is intended to (i) confer upon any
Person other than the Parties hereto and their successors and permitted assigns,
any rights or remedies hereunder, (ii) relieve or discharge the obligation or
liability of any third party or (iii) give any third party any right of
subrogation or action against Seller or Buyer.

 

15.5                           Entire Agreement. This Agreement embodies the
entire agreement and understanding between Seller and Buyer with respect to the
subject matter hereof and supersedes all prior agreements and understandings
related to the subject matter hereof. There are no representations, warranties,
covenants, promises or agreements on the part of either Party to the other
hereto which are not explicitly set forth herein.

 

15.6                           Modifications. Any modification, amendment or
waiver of or with respect to any provision of this Agreement or any agreement,
instrument or document delivered pursuant hereto shall not be effective unless
it shall be in writing and signed by Seller and Buyer and shall designate
specifically the terms and provisions so modified.

 

15.7                           Assignment and Binding Effect. This Agreement
shall be binding upon and inure

 

20

--------------------------------------------------------------------------------


 

to the benefit of the Parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by Buyer, on the one hand, or Seller,
on the other hand, without the prior written consent of the other.

 

15.8                           Schedules / Exhibits. Any matter disclosed on any
one Schedule or Exhibit hereto shall be deemed to be disclosed on all other
Schedules or Exhibits hereto.

 

15.9                           Public Announcements. Seller and Buyer will
consult with each other before issuing, and will provide each other the
opportunity to review and comment upon, any press release or other public
statements (or relevant portions thereof) relating to the transactions
contemplated by this Agreement. Neither party shall issue any such press release
or make any such public statement prior to obtaining the consent of the other
party, except as may be required by applicable law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange. Each Party also agrees that it will not, directly or indirectly,
except to the extent required by law, regulatory process or proceeding or court
order (provided prior timely notice has been provided to the other Party to
permit such Party to limit such disclosure or to seek appropriate protective
orders), make use of or divulge, or permit any of its agents or employees to
make use of or divulge, any terms or conditions of this Agreement. The
obligations contained herein are in addition to and independent of the
obligations contained in the Non-Disclosure Agreement previously executed by
Seller and Buyer.

 

 

[The remainder of this page has been intentionally left blank.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have executed this Agreement as of the date first above
written.

 

 

 

DIRECT SATELLITE, INC.

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

MDU COMMUNICATIONS (USA) INC.

 

 

 

 

 

By:

 

Name:

 

Title:

 

22

--------------------------------------------------------------------------------